DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 6 require “conversion functions by way of which the drive torque and the position of the drive motor can be converted into the sealing force between the transverse sealing jaws”.  The specification describes the conversion functions wherein the sealing force is converted into the drive torque, e.g. see Page 5, lines 23-26 “Fig. 2 shows a diagram with two conversion functions for determining the required drive torque of a drive motor from the predefined target sealing force nd the position of the drive motor can be converted into the sealing force between the transverse sealing jaws”, the nature of the invention is directed to wherein the sealing force is converted into the drive torque, there is no direction provided by the inventor or existence of working examples of “conversion functions by way of which the drive torque and the position of the drive motor can be converted into the sealing force between the transverse sealing jaws”, and the state of the prior art, the level of ordinary skill, and the level of predictability in the art do not teach or suggest “conversion functions by way of which the drive torque and the position of the drive motor can be converted into the sealing force between the transverse sealing jaws” so that the quantity of experimentation needed for “conversion functions by way of which the drive torque and the position of the drive motor can be converted into the sealing force between the transverse sealing jaws” is undue.  Claim 2 requires “calculating the drive torque and the position required to reach a desired target sealing force” and is similarly rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 require “conversion functions by way of which the drive torque and the position of the drive motor can be converted into the sealing force between the transverse sealing jaws”.  The and the position required to reach a desired target sealing force” and is similarly rejected.
Claim 1 recites the limitation “the packing machine” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the conveying direction” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the temperature-dependent conversion function” in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the position” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the packing machine” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the conveying direction” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the current conversion function” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the admitted prior art (Specification see under “Background of the Invention” and page 1, line 19 to page 3, line 15).
The admitted prior art (See MPEP 2129) discloses a tubular bag machine capable of for producing tubular bags, the tubular bag machine comprising a drive control system and multiple electronic drive units which are controlled independently of each other by the drive control system and which drive different functional elements of the tubular bag/packing machine in a cycle time-synchronous manner as they are going through predefined motion sequences (Page 1, lines 19-23), and one drive unit being realized in the manner of a transverse sealing unit, and the transverse sealing unit comprising at least one drive motor and two transverse sealing jaws which are driven relative to each other by the drive motor and by means of which a film tube is sealed transversely to a/the conveying direction (Page 1, line 26 to Page 2, line 3), and conversion functions (of value pairs composed of the sealing force and the drive torque wherein each pair is considered a conversion function) by way of which the drive torque and correspondingly the position of the drive motor required to achieve the drive torque (the limitation rejected in as much as it is currently understood in view of the 35 USC 112 
As to the limitation in claim 6 of “the current conversion function (30, 31) can be selected or calculated in the drive control system as a function of the operating temperature of the transverse sealing jaws (13a, 13b)”, claim 6 is directed to an apparatus.  This limitation is directed to the functional use of the apparatus (i.e. “can be”).  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claims.  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on (See MPEP 2114).  The apparatus taught by the admitted prior art teaches all the structural limitations of the claim as set forth above which structure is capable of “the current conversion function (30, 31) can be selected or calculated in the drive control system as a function of the operating temperature of the transverse sealing jaws (13a, 13b)” such as a/the current conversion function of a value pair composed of the sealing force and the drive torque is selected by an operator of the apparatus as a function of the selected sealing force being that which is suitable for the operating temperature of the transverse sealing jaws.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of Keim et al. (U.S. Patent 5,117,612).
The admitted prior art discloses a method for operating a tubular bag machine, the tubular bag machine comprising a drive control system and multiple electronic drive units which are controlled independently of each other by the drive control system and which drive different functional elements of the tubular bag/packing machine in a cycle time-synchronous manner as they are going through predefined motion sequences, and one drive unit being realized in the manner of a transverse sealing unit, and the transverse sealing unit comprising at least one drive motor and two transverse sealing jaws which are driven relative to each other by the drive motor and by means of which a film tube is sealed transversely to a/the conveying direction, and conversion functions (of value pairs composed of the sealing force and the drive torque) by way of which the drive torque and correspondingly the position of the drive motor required to achieve the drive torque (the limitation rejected in as much as it is currently understood in view of the 35 USC 112 rejections above) can be converted into the sealing force between the transverse sealing jaws being stored or calculated in the drive control system, the method comprising the following steps: b) selecting or calculating a desired target sealing force used as a conversion function (Page 2, lines 5-9); c) using the conversion function in calculating the drive torque of the drive motor required to reach a desired target sealing force between the transverse sealing jaws (Page 2, lines 22-29).
As to the limitations in claim 1 of “a) determining the operating temperature of the transverse sealing jaws (13a, 13b); b) selecting or calculating a conversion function (30, 31) as a function of the operating temperature;”, the admitted prior art does not expressly teach a step of determining the 
Regarding claim 6, the admitted prior art as modified by Keim teach a tubular bag machine capable of for producing tubular bags, the tubular bag machine comprising a drive control system and multiple electronic drive units which are controlled independently of each other by the drive control system and which drive different functional elements of the tubular bag/packing machine in a cycle time-synchronous manner as they are going through predefined motion sequences, and one drive unit being realized in the manner of a transverse sealing unit, and the transverse sealing unit comprising at least one drive motor and two transverse sealing jaws which are driven relative to each other by the 
Regarding claims 4 and 8, the admitted prior art does not expressly teach the tubular bag machine is realized in the manner of an intermittently operating tubular bag machine wherein conventional and well understood operation of tubular bag machines is intermittent as evidenced by Keim (Figures 3, 4, 5, and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the tubular bag machine taught by the admitted prior art as modified by Keim is realized in the manner of an intermittently operating tubular bag machine, i.e. the drive units go through a motion sequence for the intermittent production of tubular bags, as is the conventional and well understood operation of a tubular bag machine as evidenced by Keim.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art and Keim as applied to claims 1, 4, 6, and 8 above, and further in view of McLean (U.S. Patent 5,439,539).
The admitted prior art as modified by Keim above teach all of the limitations in claims 3 and 7 except for a specific teaching that the operating temperature of the transverse sealing jaws is measured using a temperature sensor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention determining the operating temperature of the transverse sealing jaws as taught by the admitted prior art as modified by Keim is by the operating temperature of 
Regarding claim 7, the admitted prior art as modified by Keim and McLean teach the operating temperature of the transverse sealing jaws can be measured using a temperature sensor in order to be able to calculate the drive torque required to reach a desired target sealing force between the transverse sealing jaws as a function of the operating temperature of the transverse sealing jaws measured using the temperature sensor.
Claims 4, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art and Keim as applied to claims 1, 4, 6, and 8 above, and further in view of Braun et al. (DE 102013203295 and see also the machine translation).  Additionally, claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of Braun.
The admitted prior art is described above in full detail.  The admitted prior art is silent as to the drive units go through a motion sequence for the intermittent or continuous production of tubular bags wherein conventional and well understood operation of tubular bag machines is the drive unit(s) go through a motion sequence for either of the intermittent (Paragraph 0003) or the continuous (Figure 1 and Paragraphs 0004) production of tubular bags as evidenced by Braun.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the drive units taught by the admitted prior art or the admitted prior art as modified by Keim go through a motion sequence for either of the intermittent or the continuous production of tubular bags (i.e. the tubular bag machine is realized in the manner of an intermittently operating tubular bag machine or the tubular bag machine is realized in the manner of a continuously operating tubular bag machine) as is the conventional and well understood operation of a tubular bag machine as evidenced by Braun.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746